Conviction for manslaughter, punishment five years in the penitentiary. *Page 262 
Against the correctness and justness of the conviction and the punishment therefor, appellant makes but one point. He was put on trial June 6, 1927, for murder alleged to have been committed in November, 1925, and on June 10 was convicted of manslaughter. On June 24 he filed a motion in arrest of judgment, setting up that by the Act of the Fortieth Legislature (Chap. 274, Acts Regular Session), the offense of manslaughter was abolished, which Act became effective ninety days after the adjournment of the legislature, or on June 15, 1927. Further, it is claimed that said Act had no saving clause relating to cases of manslaughter theretofore committed, whether pending in the trial courts or appellate courts. He also set up that the First Called Session of said Legislature was convened on May 9, 1927, and that same attempted to enact a law amending Sec. 3a of said Chap. 274, supra, so as to provide that no offense committed prior to the taking effect of said Chap. 274 should be affected by the provisions of said chapter, but that in such case the offender should be proceeded against and punished under the law as it existed before the taking effect of said chapter. This Act amending said Sec. 3a was approved June 9, 1927, and having passed with the emergency clause and a sufficient vote, became effective as of that date. Against the effectiveness of the amending Act of the special session, for the purpose intended, it is urged that in some way because the amending act was made to take effect prior to the time of the taking effect of said Chap. 274, of which the amending act was an amendment — that the subsequent taking effect of said Chap. 274 on June 15 operated to repeal the amending act, as well as the old law on the subject of manslaughter. We are cited to no authorities so holding, and find ourselves unable to follow the involved reasoning offered in support of appellant's contention.
Chap. 274, supra, after its final passage by the legislature and its approval by the Governor, might have been amended or repealed during the same sitting of the legislature which passed it, and we think the argument — that the change made in said chapter by the amending act of the special session — was beyond the powers of the lawmakers, has no support in precedent, reason or authority. We are of the opinion that when Chap. 274, supra, became effective June 15, 1927, the act of the special session amending Sec. 3a became a part of the amended law of murder by which the offense of manslaughter was repealed, and that the law so passed did not affect offenses theretofore committed against the old law. *Page 263 
At the time appellant was convicted, on June 10, 1927, the amendment of the special session had been approved and was effective as such amendment. When the motion for new trial was acted upon and appellant was sentenced on June 24, 1917, Chap. 274 as amended had become effective and was the law. We find nothing in the record leading us to conclude that the trial, judgment and sentence of appellant were not regular, and no error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.